        Case: 3:19-cv-00757-jdp Document #: 60 Filed: 12/14/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MICHAEL G. NEWAGO,

                               Plaintiff,
        v.
                                                                            ORDER
 WISCONSIN DEPARTMENT OF CORRECTIONS,
                                                                         19-cv-757-jdp
 DR. LIU, HSU MANAGER MAASSEN,
 and RN KRISTINE PRALLE,

                               Defendant.


       Pro se plaintiff Michael G. Newago is proceeding on claims that prison staff at Jackson

Correctional Institution are failing to provide him adequate medical care and reasonable

accommodations for his hip pain. The court stayed the case to recruit counsel to represent

Newago. Now attorneys Deborah Machalow and Mark Hancock of the law firm Godfrey &

Kahn, S.C. have volunteered. Machalow and Hancock have taken the case with the

understanding that they will serve with no guarantee of compensation for their services.

       It is the court’s intention that the scope of representation extends to proceedings in this

court only. “Proceedings in this court” include all matters leading up to a final judgment on

the merits, the filing of a notice of appeal, if appropriate, and ensuring that all steps are taken

to transfer the record to the Court of Appeals for the Seventh Circuit. The court also intends

that the scope of representation be limited to litigating Newago’s current claims. It is

unnecessary for counsel to file an amended complaint. If counsel believes that they need to file

an amended complaint, they will have to meet the requirements of Fed. R. Civ. P. 15.

       Newago should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with
        Case: 3:19-cv-00757-jdp Document #: 60 Filed: 12/14/20 Page 2 of 2




counsel and permit counsel to exercise their professional judgment to determine which matters

are appropriate to bring to the court’s attention and in what form. Newago does not have the

right to require counsel to raise frivolous arguments or to follow every directive he makes. He

should be prepared to accept the strategic decisions made by counsel even if he disagrees with

some of them. If Newago decides at some point not to work with counsel, he is free to end the

representation, but he should be aware that it is unlikely that the court will work to recruit

another lawyer to represent him.

       If the parties believe that mediation could help resolve their disputes, they may contact

the clerk of court, Peter Oppeneer, for assistance.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

                Entered December 14, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
